286 F.2d 960
Sarah DANZIG and Robert L. Danzigv.VIRGIN ISLE HOTEL, INC., Appellant.
No. 13252.
United States Court of Appeals Third Circuit.
Argued Jan. 23, 1961.Decided Feb. 1, 1961, Rehearing Denied March 22, 1961.

Before GOODRICH, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the plaintiff in an action brought to recover for personal injuries claimed to have been suffered from a fall in defendant's hotel.  The parties are not in dispute about the principle of law which governs such a case and each agrees with the general statement of the obligation of the proprietor of premises to a business guest found in the Restatement of Torts.  The disputed point is whether there was sufficient evidence of violation of the duty of care to justify a jury verdict for the plaintiff.  It is not a very strong case but we think there is enough to justify its submission to a jury.  It was so submitted and the jury decided for the plaintiff.


2
The judgment will be affirmed.


3
William W. Bailey, Charlotte Amalie, St. Thomas, Virgin Islands, for appellant.


4
Joseph G. Blum, New York City, for appellee.